MEMORANDUM DECISION
                                                                     Aug 13 2015, 8:26 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Steven J. Halbert                                         Gregory F. Zoeller
Carmel, Indiana                                           Attorney General of Indiana

                                                          Robert J. Henke
                                                          James D. Boyer
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          August 13, 2015
of the Parent-Child Relationship                          Court of Appeals Cause No.
of:                                                       49A04-1501-JT-22
                                                          Appeal from the Marion Superior
A.B., Jr., (Child),                                       Court
                                                          Cause No. 49D09-1407-JT-299

         and,                                             The Honorable Marilyn A. Moores,
                                                          Judge
                                                          The Honorable Larry Bradley,
K.T. (Mother),                                            Magistrate
Appellant-Respondent,

        v.




Court of Appeals of Indiana | Memorandum Decision 49A04-1501-JT-22 | August 13, 2015        Page 1 of 7
      The Indiana Department of Child
      Services,

      Appellee-Petitioner.




      Barnes, Judge.


                                             Case Summary
[1]   K.T. (“Mother”) appeals the termination of her parent-child relationship with

      her son, A.B. We affirm.


                                                      Issue
[2]   Mother raises one issue, which we restate as whether there is sufficient evidence

      to support the termination of her parental rights.


                                                     Facts
[3]   In 2011, the Department of Child Services (“DCS”) became involved with

      Mother and some of her other children because of Mother’s drug use and

      unstable housing. In June 2013, A.B. was born, and he tested positive for

      marijuana and cocaine. A.B. was determined to be a child in need of services

      (“CHINS”) and placed in foster care. A plan was established to address

      Mother’s issues with substance abuse, unstable housing, and unemployment.

      Mother failed to successfully complete any of the programs referred by DCS. In

      Court of Appeals of Indiana | Memorandum Decision 49A04-1501-JT-22 | August 13, 2015   Page 2 of 7
      July 2014, DCS filed a petition to terminate the parent-child relationship

      between Mother and A.B.1


[4]   Following a hearing, the trial court issued an order terminating Mother’s

      parental rights. The trial court concluded in part:

                24. There is a reasonable probability that the conditions that resulted
                in [A.B.’s] removal and continued placement outside the home will
                not be remedied by his mother. At the time of trial, [Mother] did not
                have an income, did not have independent or appropriate housing, and
                had not addressed her substance abuse. Services to address conditions
                have been provided since 2011 but have been unsuccessful.
      App. p. 15. Mother now appeals.


                                                      Analysis
[5]   Mother argues that there is insufficient evidence to support the termination of

      her parental rights. “When reviewing the termination of parental rights, we do

      not reweigh the evidence or judge witness credibility.” In re I.A., 934 N.E.2d
1127, 1132 (Ind. 2010). We consider only the evidence and reasonable

      inferences most favorable to the judgment. Id. “We must also give ‘due regard’

      to the trial court’s unique opportunity to judge the credibility of the witnesses.”

      Id. (quoting Indiana Trial Rule 52(A)). Where a trial court enters findings of

      fact and conclusions thereon, as the trial court did here, we apply a two-tiered

      standard of review. Id. “First, we determine whether the evidence supports the

      findings, and second we determine whether the findings support the judgment.”



      1
          Mother’s other children were not involved in this termination proceeding.


      Court of Appeals of Indiana | Memorandum Decision 49A04-1501-JT-22 | August 13, 2015   Page 3 of 7
      Id. We will set aside the trial court’s judgment only if it is clearly erroneous,

      which occurs if the findings do not support the trial court’s conclusions or the

      conclusions do not support the judgment. Id.


[6]   A petition to terminate a parent-child relationship must allege:

              (A) that one (1) of the following is true:
                       (i) The child has been removed from the parent for at least six
                       (6) months under a dispositional decree.
                       (ii) A court has entered a finding under IC 31-34-21-5.6 that
                       reasonable efforts for family preservation or reunification are
                       not required, including a description of the court’s finding, the
                       date of the finding, and the manner in which the finding was
                       made.
                       (iii) The child has been removed from the parent and has been
                       under the supervision of a local office or probation department
                       for at least fifteen (15) months of the most recent twenty-two
                       (22) months, beginning with the date the child is removed from
                       the home as a result of the child being alleged to be a child in
                       need of services or a delinquent child;
              (B) that one (1) of the following is true:
                       (i) There is a reasonable probability that the conditions that
                       resulted in the child’s removal or the reasons for placement
                       outside the home of the parents will not be remedied.
                       (ii) There is a reasonable probability that the continuation of the
                       parent-child relationship poses a threat to the well-being of the
                       child.
                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;
              (C) that termination is in the best interests of the child; and
              (D) that there is a satisfactory plan for the care and treatment of the
              child.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1501-JT-22 | August 13, 2015   Page 4 of 7
      Ind. Code § 31-35-2-4(b)(2). DCS has the burden of proving these allegations

      by clear and convincing evidence. I.A., 934 N.E.2d at 1133.


[7]   Mother claims there is insufficient evidence to support the conclusion that the

      conditions resulting in A.B.’s removal would not be remedied. In making this

      determination, the trial court judges a parent’s fitness at the time of the

      termination proceeding, balancing a parent’s recent improvements against

      habitual patterns of conduct to determine whether there is a substantial

      probability of future neglect or deprivation. In re E.M., 4 N.E.3d 636, 643 (Ind.

      2014). This balancing is entrusted to the trial court. Id. “Requiring trial courts

      to give due regard to changed conditions does not preclude them from finding

      that parents’ past behavior is the best predictor of their future behavior.” Id.


[8]   Specifically, Mother claims there is reason to believe her drug use will not

      continue because she is now treating her depression and has stopped using

      illegal drugs. She also points out that she completed classes to become a

      certified nursing assistant and will find suitable housing upon employment. She

      contends she was unable to complete services because of transportation

      problems, because she was shot by her brother, and because A.B.’s abusive

      father was participating in classes at the same location. She claims that, after a

      slow start, her ability to complete services had improved dramatically by the

      time of the hearing.


[9]   Mother is largely asking us to reweigh the evidence of changed conditions,

      which we cannot do. Although there was evidence that Mother appropriately


      Court of Appeals of Indiana | Memorandum Decision 49A04-1501-JT-22 | August 13, 2015   Page 5 of 7
       parented A.B., the evidence also showed that Mother had not successfully

       completed any of the required services. Further, Mother did not undergo

       required drug screens and admitted she had used illegal drugs forty-five days

       before the termination hearing. As for the evidence that A.B.’s abusive father

       was participating in intensive out-patient classes in the classroom next to hers,

       there was also evidence that Mother failed to report this to her family case

       manager and instead stated she did not have time to attend the classes.


[10]   Regarding her housing, Mother testified that she was living with a cousin, but a

       case manager testified that Mother was living with her mother at the time of

       hearing. There was evidence that Mother’s mother’s home was not an

       appropriate home for A.B. in part because Mother was shot by her brother in

       that home in 2013 and Mother’s family did not provide the necessary support.


[11]   While Mother’s completion of classes to become a certified nursing assistant is

       laudable, she testified that she had not found employment in the eight weeks

       since she had been certified. Likewise, she provided no confirmation of her

       testimony that she was eligible for Social Security benefits as a result of her

       injuries from the shooting. Further, Mother testified that, while the CHINS

       proceeding was pending, she was arrested twice and that, at the time of the

       termination hearing, she had criminal charges pending against her.


[12]   Finally, regarding Mother’s suggestion that she just needed more time to

       complete services, DCS became involved with the family in 2011 for similar

       issues, and Mother had not successfully addressed any of the issues since that


       Court of Appeals of Indiana | Memorandum Decision 49A04-1501-JT-22 | August 13, 2015   Page 6 of 7
       time. Further, the family case manager and the guardian ad litem both testified

       that they did not believe Mother would complete services even if she was given

       more time. This evidence supports the trial court’s conclusion that the

       conditions resulting in A.B.’s removal would not be remedied.


                                                 Conclusion
[13]   There is sufficient evidence to support the trial court’s conclusion that the

       conditions resulting in A.B.’s removal would not be remedied. We affirm


[14]   Affirmed.


[15]   Kirsch, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1501-JT-22 | August 13, 2015   Page 7 of 7